                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT


 Timothy Martin,                        :
      Plaintiff,                        :
                                        :         No. 3:18-CV-00538(VLB)
       v.                               :
                                        :
 Harbor Freight Tools USA, Inc.         :          September 24, 2018
      Defendant.                        :
                                        :
                                        :
                                        :
                                        :

      MEMORANDUM OF DECISION REMANDING CASE TO STATE COURT

      Plaintiff, a resident of Connecticut, claims he purchased a water pump from

Defendant, a corporation organized under the laws of the State of Delaware. [Dkt.

1-2, Exhibit B (Complaint) ¶ 3]. Plaintiff alleges that the water pump was

defective, and that this defective water pump caused flooding in his basement

and damage to his home and property. [Dkt. 1-2, Exhibit B, ¶ 4]. Plaintiff

originally filed his complaint in Connecticut Superior Court on March 2, 2018.

[Dkt. 1-2, Exhibit B, at 7]. Defendant timely removed on March 30, 2018, invoking

diversity jurisdiction under 28 U.S.C. §1332(a). [Dkt. 1 (Notice of Removal)].


      The Court held a Rule 16 teleconference on April 25, 2018, for the primary

purpose of ascertaining whether the amount in controversy requirement was

satisfied. [Dkt. 16]. In response to the Court’s inquiry, Plaintiff identified the

property he claims was damaged and its value. Shortly thereafter, on May 20,

2018, Plaintiff filed a Motion to Remand to State Court, stating that “if this case is

remanded back to State court; the plaintiff will not seek or accept a judgment in
excess of $75,000.” [Dkt. 18 (Plaintiff’s Mot. to Remand) ¶ 7(A)]. Defendant

responded in support of the Motion to Remand, requesting that the Court issue

an Order stating that the Defendant “may not seek or recover judgment in excess

of $75,000” in state court. [Dkt. 21 (Defendant’s Response to Plaintiff’s Mot. to

Remand) ¶ 8]. Plaintiff then withdrew his Motion to Remand, stating that he “no

longer is willing to limit his potential Judgement in this matter to $75,000.” [Dkt.

22 (Notice of Withdrawal of Mot. to Remand) ¶ 1]. For the reasons described

below, this case is REMANDED sua sponte to state court.


                                   Legal Standard

      The Court must remand a case if, at any time during the course of litigation,

it determines that it lacks subject matter jurisdiction. 28 U.S.C. § 1447(c). The party

invoking federal jurisdiction bears the burden of establishing the existence of a

sufficient amount in controversy. McNutt v. General Motors Acceptance Corp., 298

U.S. 178, 189 (1936); United Food & Commercial Workers Union, Local 919, AFL-

CIO v. CenterMark Properties Meriden Square, Inc., 30 F.3d 298, 304-05 (2d Cir.

1994). The party must prove to “a reasonable probability” that the claim meets the

jurisdictional amount. United Food, 30 F.3d at 305. The party must prove those

allegations by the preponderance of the evidence. Id. If the court finds it lacks

jurisdiction for removal, “remand may take place without []motion and at any time.”

Wisconsin Dept. of Corrections v. Schacht, 524 U.S. 381, 392 (1998). Courts may

remand where the amount in controversy requirement appeared satisfied at the

outset of the action but subsequent evidence disproved the amount. Tongkook

America, Inc. v. Shipton Sportswear Co., 14 F.3d 781, 786 (2d Cir. 1994).
                                      Analysis

       Plaintiff originally claimed he would ask the jury for “several hundreds of

thousands” of dollars. [Dkt. 1 (Notice of Removal) ¶ 9; Dkt. 1, Exhibit C (Email from

Plaintiff)].   Harbor Freight noted that “Plaintiff’s Complaint seeks recovery of

replacement costs for loss of tools, windows, doors and for damage to the

basement’s structure.” [Id.]. Martin’s Complaint also claimed “mold and insect

infestation” and “appears to claim non-economic damages related to the loss of

several paintings made by his mother and grandmother.” [Id. ¶ 8].

       At the parties’ Rule 16 teleconference, the Plaintiff alleged that the most he

would ask for is $60,000. [Dkt. 17 (Minute Entry – Rule 16 Teleconference)]. Plaintiff

also told the Court that he was unsure how much of the damage to his basement

was the direct result of the flooding allegedly caused by Defendant’s pump. [Id.].

Plaintiff admitted three additional facts which militate against more than a nominal

jury award for the damaged paintings. First, he admitted that neither his mother’s

painting nor his grandmother’s painting had any pecuniary value. [Id.]. Second,

he admitted he did not display any of the paintings in his home where he could see

them. [Id.]. Third, he admitted he kept the paintings in the mold and insect infested

basement. These three facts suggest a reasonable jury would not be inclined to

award more than nominal damages for any emotional distress, if any, Plaintiff was

able to prove he suffered as a result of the damage done to the paintings. Finally,

in his withdrawn Motion to Remand, he makes a demand of only $20,000. [Dkt. 18

(Pl.’s Mot. to Remand) ¶ 4].
                                   Conclusion

      Based on the facts that have come to the Court’s attention since the Notice

of Removal, the Court finds that there is less than $75,000 in controversy and

therefore it lacks subject matter jurisdiction. This case is hereby REMANDED to

Connecticut Superior Court, Judicial District of New Haven at Meriden.


                                             IT IS SO ORDERED

                                            __________/s/____________

                                            Hon. Vanessa L. Bryant
                                            United States District Judge


Dated at Hartford, Connecticut: September 24, 2018.
